DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 	● Claims 31 and 32 are restricted by original presentation. Please see the Elections/Restrictions section below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Election/Restrictions
Newly submitted claims 31 and 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 	Claim 31 requires the pressed part provided at the second pulley to protrude toward the plate provided at the intermediate shaft which is separate and distinct from Claim 16 as originally presented and as presently written and from newly added Claim 32 (emphasis added).	Claim 32 requires the plate is formed integrally with the intermediate shaft which is separate and distinct from Claim 16 as originally presented and as presently written and from newly added Claim 31 (emphasis added). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
EXAMINER'S AMENDMENT
The examiner proposes deleting claims 31 and 32 to bring the case into condition for allowance.
Allowable Subject Matter
Claims 16, 17, 21, 23, 26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously cited and set forth below fail to disclose or make obvious to combine the features of a power tool, as set forth in claim 16, including a motor with a rotation shaft; an intermediate shaft extending in an axial direction; an output shaft to which a cutting blade is attachable; a first pulley provided on the rotation shaft and rotatable integrally with the rotation shaft; a second pulley having an inner circumferential surface through which the intermediate shaft is inserted; a third pulley provided on the intermediate shaft and rotatable integrally with the intermediate shaft; a fourth pulley provided on the output shaft and rotatable integrally with the output shaft; a first belt configured to transmit a rotational force of the first pulley to the second pulley; a second belt capable of transmitting configured to transmit a rotational force of the third pulley to the fourth pulley; a plate extending from the intermediate shaft in a radial direction perpendicular to the axial direction of the intermediate shaft; a pressing part provided at the plate and facing the second pulley; a pressed part provided at the second pulley and facing the plate; an urging member configured to urge the second pulley toward the pressing part; and an oil-absorbing member, wherein the intermediate shaft has an outer circumferential surface formed with a groove filled with lubricating oil, the groove being covered with the inner circumferential surface of the second pulley, wherein the pressing part is positioned away from the outer circumferential surface of the intermediate shaft in the radial direction, wherein the oil-absorbing member is provided closer to the plate than the groove is to the plate, wherein the oil-absorbing member is disposed between the intermediate shaft and the pressing part in the radial direction, and wherein the intermediate shaft is configured to rotate by a rotational force from the second pulley transmitted owing to frictional force between the pressed part and the pressing part.	The examiner notes that many of the features individually are known, but the combination of the features, as set forth in claim 16, is not obvious in view of the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Azuma (JP 51-136060) discloses a “torque limiter” device a pulley (8) that rotates about a shaft (3) that is integral with a plate extending radially therefrom (fig. 2) .	● Kudo (JP 57-018815) discloses a lubricating system for a clutch (fig. 1) including a clutch shaft (3) with a groove (23) filled with oil that provides lubrication between an inner circumferential surface of ring (2).	● Yamamoto (JP 62-080311) discloses a clutch (fig. 1) in the form of a wet torque limiter with “a hub (1) hub 1 formed at one end thereof with a flange 2 and at the other end with a thread section is fitted on a driven shaft (or drive shaft), and is engaged with a drive wheel (or driven wheel) 8 through the intermediary of a lining 5, a metal ring 6, a pressing plate 4 and a spring washer 7 between the flange 2 and a nut 3.with a driven wheel (8) fitted between an intermediate lining (5) metal ring (6),” as described in the Constitution.	● Flautt (US Patent 681,475) discloses a clutch for an elevator with an unidentified “zig zag” element located between the driven sprocket wheel (d) and the corresponding plate (G).	● Cameron (US Patent 1,261,763) discloses a driven wheel (14) in a clutch (fig. 1), wherein the driven wheel has a pressed part (16, 17) protruding from the side thereof to engage an opposing pressing part (19) in the clutch.	● Wallace et al (US Patent 1,672,238) discloses a power tool fig. 1) with a felt washer (34) provided to prevent dust from entering the bearings of the power tool. 	● Tögel (US Patent 1,949,340) discloses a power tool with a felt ring (37) inserted in an annular groove of the housing cover (13) to act as a seal for the housing (35) which is filled with oil (fig. 2).	● Coffin et al (US Patent 2,000,581) discloses a bearing mechanism (fig. 1) with an oil-absorbent pad (34) made of “felt or the like of substantial thickness and oil-retaining capacity” (page 1, lines 11-15) situated adjacent to a bearing within the mechanism.	● Rodman (US Patent 2,353,763) discloses a bearing element with a oil-retaining washer (28) made of felt (page 2, lines 3-6).	● Kos (US Patent 2,809,718) discloses a lubricating system for a power tool.	● Jackson (US Patent 3,021,742) discloses a mechanical assembly (i.e. a punch press) with anti-friction bearings (35, 35a, 36, 36a - shown in fig. 5) received on an eccentric (31, 32) of a drive shaft (19, 21) provided with an annular oil groove (38). 	● Okada (US Patent 4,422, 589) discloses a friction transmitting apparatus.	● Tanaka et al (US Patent 4,709,871) discloses a device (fig. 1) with a friction member (43) made from felt (col. 5, lines 1-2). 	● Kottke et al (US Patent 5,704,257) discloses a securing mechanism (23) for securing a drive shaft of a rotating tool member of a power tool (figs. 4a, 4v, 5a, 5b).	● Noda (US Patent 5,844,340) discloses a lubricating system for a piston (fig. 5) with a lubricating member (a felt ring 30) capable of containing grease in cooperation with a V-shaped groove 24 to improve lubrication (col. 5, lines 21-26).	● Schmodde et al (US Patent 5,996,756) discloses a clutch arrangement (30; fig. 3) with felt rings (66, 67), wherein according to col. 6, lines 23-32, “the deep-groove ball bearings 8, 9 are factory-sealed.  In addition, dished metal washers 64, 65 to accommodate, center and support felt rings 66, 67 are disposed between the spacer 57 and the drive wheels 11, 12.  These felt rings absorb any traces of grease that may escape from the deep-groove ball bearings 8, 9 to the clutch arrangement 30, ensuring that as little grease as possible or none at all reaches the region of the fingers 38 or of the toothing 44.  In this way the clutch arrangement is kept dry.”	● Tu (US Patent 6,776,718) discloses a clutch with an input gear (10) that is freely rotatable about an intermediate hub via bushing (36), wherein the hub has a plate (35) extending radially outward therefrom (fig. 1).	● Warner et al (US Publication 2003/0224911) discloses a clutch that utilizes a “clutch material 70 can be felt, cork, standard brake material, or any material that provides a sufficient frictional relationship between the coextensive flanges and collars,” as described in paragraph 0071. 	● Miura (US Publication 2009/0151529) discloses a transmission for a power tool (fig. 3).	● Imamura (US Publication 2009/0260498) discloses a transmission (e.g. fig. 3) for a power tool that is similar to that of the present application.	● Nagami (US Publication 2010/0243398) discloses clutch mechanism (fig. 3) that utilizes a felt pad (14a) that as a gripping member in a torque limiter (paragraph 0005).	● Kojima (US Publication 2011/0232443) discloses a power tool (fig. 2) with a transmission including a clutch with cam claws (33, 35) positioned at a first intermediate shaft (14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 17, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/18/2022